     Case 3:20-cv-01013-JLS-MDD Document 17 Filed 08/23/21 PageID.79 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEYLA KEREN LOPEZ-CASTILLO,                      Case No.: 20-CV-1013 JLS (MDD)
12                                    Plaintiff,
                                                       ORDER DISMISSING ACTION
13   v.                                                WITHOUT PREJUDICE PURSUANT
                                                       TO JULY 21, 2021 ORDER TO
14   MARK A. MORGAN, in his official
                                                       SHOW CAUSE
     capacity as Commissioner of United
15
     States Customs and Border Protection;
                                                       (ECF No. 16)
16   TWO UNKNOWN UNITED STATES
     CUSTOMS AND BORDER
17
     PROTECTION AGENTS, in their
18   individual and official capacities; TWO
     UNKNOWN UNITED STATES
19
     CUSTOMS AND BORDER
20   PROTECTION SUPERVISING
     AGENTS, in their individual and official
21
     capacities; TWO UNKNOWN
22   IMMIGRATION AND CUSTOMS
     ENFORCEMENT AND BORDER
23
     PROTECTION AGENTS, in their
24   individual and official capacities; and
     DOES 1 through 100, inclusive,
25
                                   Defendants.
26
27         On November 2, 2020, Plaintiff Sheyla Keren Lopez-Castillo filed her First
28   Amended Complaint in the above-captioned action. See ECF No. 14. Plaintiff has neither

                                                   1
                                                                           20-CV-1013 JLS (MDD)
     Case 3:20-cv-01013-JLS-MDD Document 17 Filed 08/23/21 PageID.80 Page 2 of 2



 1   appeared nor participated in this action since that date. See generally Docket. Accordingly,
 2   on July 21, 2021, the Court ordered Plaintiff to show cause why the case should not be
 3   dismissed for failure to prosecute in accordance with Federal Rule of Civil Procedure 41(b)
 4   and Civil Local Rule 41.1(a). See ECF No. 16 (“OSC”). Per the OSC, the Court provided
 5   explicit “notice to Plaintiff that if she fails to respond within thirty (30) days of the date on
 6   which this Order is electronically docketed, the Court WILL DISMISS WITHOUT
 7   PREJUDICE this action sua sponte.” Id. at 2 (emphases in original). Although more than
 8   thirty days have elapsed since the issuance of the OSC, Plaintiff has failed to respond
 9   thereto. See generally Docket.
10         Accordingly, good cause appearing, the Court DISMISSES Plaintiff’s action
11   WITHOUT PREJUDICE. As this concludes the litigation in this matter, the Clerk of the
12   Court SHALL CLOSE the file.
13         IT IS SO ORDERED.
14   Dated: August 23, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                  20-CV-1013 JLS (MDD)
